                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IN RE:                                          §
                                                §                    CHAPTER 7
ORLY GENGER,                                    §
                                                §               CASE NO. 19-10926-TMD
           Debtor.                              §

                         NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF NOTICES AND PLEADINGS

PLEASE TAKE NOTICE OF THE FOLLOWING MATTER:

         Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the undersigned counsel hereby appears on behalf SureTec Insurance Company and

requests copies of all notice, pleadings, orders, and other documents brought before this Court

with respect to the above-captioned case, whether formal or informal, be served on SureTec

Insurance Company by and through its counsel, as follows:

                          Ryan B. DeLaune
                          CLARK HILL STRASBURGER
                          901 Main Street, Suite 6000
                          Dallas, Texas 75202
                          Telephone: (214) 651-2115
                          Facsimile: (214) 659-4195
                          ryan.delaune@clarkhillstrasburger.com

         Further, pursuant to Rule 2002 of the Bankruptcy Rules, this request includes the

documents referenced above and also includes, without limitation, notices of any order,

pleadings, motions, applications, complaints, demands, hearings, requests, or petitions,

disclosure statements, answering or reply papers, memoranda, and briefs in support of any of the

foregoing and any other documents brought before this Court with respect to these proceedings,

whether formal or informal, whether written or oral, whether transmitted or conveyed by mail,

electronic mail, delivery, telephone, telecopy, or otherwise.


NOTICE OF APPEARANCE                                                                     PAGE 1
Dated: August 23, 2019

                                               Respectfully submitted,

                                               CLARK HILL STRASBURGER


                                                 /s/ Ryan B. DeLaune
                                               RYAN B. DELAUNE
                                               State Bar No. 24074126
                                               ryan.delaune@clarkhillstrasburger.com
                                               901 Main Street, Suite 6000
                                               Dallas, Texas 75202
                                               Telephone:     (214) 651-2115
                                               Facsimile:     (214) 659-4195

                                               ATTORNEYS FOR SURETEC INSURANCE
                                               COMPANY




                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served on all
counsel of record on this 23rd day of August, 2019, via electronic notification by the Electronic
Case Filing System for the United States Bankruptcy Court for the Western District of Texas.



                                                /s/ Ryan B. DeLaune
                                               RYAN B. DELAUNE




NOTICE OF APPEARANCE                                                                      PAGE 2

4851‐6939‐1520.1/A9047/390646/082319
